Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2021 has been entered.

Acknowledgements
Applicant’s arguments filed on 12/17/2021 are acknowledged. Amended Claims 1, 3, 7, 17 and 19 are acknowledged by the examiner. Accordingly, claims 1-20 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 12/17/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Fan et al. (US 2019/0253542 A1) hereinafter Fan and Takahashi et al. (US 2016/0134805 A1) hereinafter Takahashi in view of Festa et al. (US 2017/0366748 A1) hereinafter Festa.
Regarding Claim 1, Fan teaches a method to adjust an orientation of an imaging unit of a mobile phone (fig.14-15; Para.003 and Para.0125-0128; camera 400), the method, comprising: tilting a direction of the imaging unit of the mobile phone to adjust the orientation (fig.14-15; Para.0125-0128; rotating block 500 can have tilting direction for front or back or edge position which is in the Y direction); wherein, the direction of the imaging unit of the mobile phone is tilted in towards a front side, a back side or an 

 	Fan does not teach wherein, the imaging unit is an external attachment to the mobile phone; determining an inclines of the mobile phone relative to a horizontal plans; determining the direction in which to tilt the imaging unit based on the incline of the mobile phone.

 	Takahashi teaches determining an inclines of the mobile phone relative to a horizontal plans (fig.1 and 10; Abstract; determining an tilt angle of the mobile phone relative to a horizontal plans); determining the direction in which to tilt the imaging unit based on the incline of the mobile phone (fig.1 and 10; Abstract; Para.0115-0117; determining the direction by the direction detecting unit 119 and tilt angle detecting by the detecting unit 218 by the incline of the device which can be mobile phone).

	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan to include determining an inclines of the mobile phone relative to a horizontal plans; determining the direction in which to tilt the imaging unit based on the incline of the mobile phone as taught by Takahashi to improve image capturing (see background).


 	Festa teaches the imaging unit is an external attachment to the mobile phone (fig.3; external attachment 10 is attachment to mobile phone).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan and Takahashi to include the imaging unit is an external attachment to the mobile phone as taught by Festa to improve the imaging system to be detachable is advantageous because it allows for different imaging units to be connected and therefore, expands the imaging capabilities of the mobile device by allowing multiple camera systems having different image capture capabilities to be connected to the mobile phone.

Regarding Claim 2, Fan and Takahashi in view of Festa teach the method of claim 1, wherein, the horizontal plane is substantially parallel to the ground (Fan: fig.15; Para.00124-0128; front position of camera rotating block 500).

Regarding Claim 3, Fan and Takahashi in view of Festa teach the method of claim 1, further comprising: determining a position of an imaging target location relative to the mobile phone (Fan: fig.14-15; Para.0108-0109; camera with lens); determining the direction in which to tilt the imaging unit based on the incline of the mobile phone and the position of the imaging target location (Fan: fig.14-15; Para.0124-0128; the 

Regarding Claim 4, Fan and Takahashi in view of Festa teach the method of claim 1, wherein: the imaging unit is tilted based on user configuration or setting (Fan: fig.14-15; Para.0125-0128; rotating block 500 automatically rotate front or back or edge positions).  

Regarding Claim 5, Fan and Takahashi in view of Festa teach the method of claim 1, wherein: the imaging unit includes a wide angle lens (Fan: Para.0108-0109; camera with lens).  

Regarding Claim 6, Fan and Takahashi in view of Festa teach the method of claim 1, wherein: the imaging unit is internal to the mobile phone (Fan: Abstract: mobile phone).  

Regarding Claim 7, Fan and Takahashi in view of Festa teach the method of claim 1, wherein: wherein, the direction of the imaging unit is swiveled mechanically along a horizontal axis such that the orientation of the imaging unit is tilted towards the front side, the back side, or the edge side of the mobile phone (Fan: fig.14-15; Para.0125-0128; camera 400 with the rotating block 500 for front or back or edge position which is in the Y direction).  

Regarding Claim 8, Fan and Takahashi in view of Festa teach the method of claim 1, wherein: the imaging unit is swiveled mechanically by a user of the mobile phone (Fan: fig.14-15; Para.0125-0128; rotating block 500 with camera unit 400 rotate mechanically).  

Regarding Claim 17, Fan teaches a mobile device to detect a real world scene in front of a user of the mobile device (fig.14-15; Para.003 and Para.0125-0128; camera 400), the mobile device, comprising: a front panel having a display screen (fig.4; display 200); a back panel on an opposite side of the front panel having the display screen (fig.2; back side of the phone 300 which is opposite side of the display 200); an edge panel disposed between the front panel and the back panel (fig.2; Para.0090; middle frame 150 is between 200 and 300); an imaging sensor operable to detect the real world scene via the edge panel (fig.14; Para.0101; camera in middle frame 160 which is the part of the 150); wherein,

Fan does not teach the imaging sensor is externally coupled to the mobile device and removable from the mobile device; a processor coupled to the imaging sensor, the imaging sensor being internal to the mobile device; memory coupled to the processor, the memory having stored thereon instructions, which when executed by the processor, cause the processor to: identify an incline plane of the mobile device relative to a horizontal plane; adjust a direction of the imaging sensor based on the incline plane of the mobile phone relative to the horizontal plane.



	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan to include determining an inclines of the mobile phone relative to a horizontal plans; determining the direction in which to tilt the imaging unit based on the incline of the mobile phone as taught by Takahashi to improve image capturing (see background).

 	Fan and Takahashi do not teach the imaging sensor is externally coupled to the mobile device and removable from the mobile device.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan and Takahashi to include the imaging sensor is externally coupled to the mobile device and removable from the mobile device as taught by Festa to improve the imaging system to be detachable is advantageous because it allows for different imaging units to be connected and therefore, expands the imaging capabilities of the mobile device by allowing multiple camera systems having different image capture capabilities to be connected to the mobile phone.

Regarding Claim 18, Fan and Takahashi in view of Festa teach the mobile device of claim 17, wherein: the imaging sensor faces a direction of the edge panel (fig.15; Para.0125; “rotating block 500 is parallel to a width direction (Fan: Y-axis extending direction) of the mobile terminal” where the camera 400 is in the Y-axis which is the edge of mobile terminal 160 and 170).  

Regarding Claim 19, Fan and Takahashi in view of Festa teach the mobile device of claim 17, wherein: the imaging sensor adjustable to face a direction of the edge panel (fig.15; Para.0125; “rotating block 500 is parallel to a width direction (Fan: Y-axis extending direction) of the mobile terminal” where the camera 400 is in the Y-axis which is the edge of mobile terminal 160 and 170).

Regarding Claim 20, Fan and Takahashi in view of Festa teach the mobile device of claim 17, the memory having further stored thereon instructions (Fan: Para.0124-0128; automatically adjusting the rotating block 500), which when executed by the processor, cause the processor to: orient the imaging sensor towards the edge panel (fig.15); depict and render an augmented reality application via the display screen (Fan: fig.14-15; Para.0125-0128; Para.003 and 0090; display video images).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Festa et al. (US 2017/0366748 A1) hereinafter Festa.
Regarding Claim 9, Festa teaches an apparatus (fig.1), comprising: an imaging unit adapted to be optically coupled to a mobile device (fig.3; imaging unit 12 coupled to .

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Festa et al. (US 2017/0366748 A1) hereinafter Festa in view of Fan et al. (US 2019/0253542 A1) hereinafter Fan.
Regarding Claim 10, Festa teaches the apparatus of claim 9, wherein: 
Festa does not teach in operation an incline plane of the device relative to a horizontal plane is identified; wherein, in operation, a direction of the imaging unit is adjusted based on the incline plane of the mobile phone relative to the horizontal plane.  
Fan teaches in operation an incline plane of the device relative to a horizontal plane is identified; wherein, in operation, a direction of the imaging unit is adjusted based on the incline plane of the mobile phone relative to the horizontal plane (Fan: fig.14-15; Para.0125-0128; “rotating block 500 is parallel to a width direction (Y-axis extending direction) of the mobile terminal” where the camera 400 with the rotating block 500 is separate piece from the mobile terminal).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Festa to include in operation an incline plane of the device relative to a horizontal plane is identified; wherein, in 

Regarding Claim 11, Festa in view of Fan teach the apparatus of claim 9, wherein: in operation, the imaging unit is operable to be rotated about an axis between a front side, a back side and an edge side of the mobile device (Fan: fig.14-15; Para.0125-0128; camera 400 with the rotating block 500 for front or back or edge position which is in the Y direction).  

Regarding Claim 12, Festa in view of Fan teach the apparatus of claim 11, wherein: in operation, the imaging unit is operable to be physically rotated about an axis between a front side, a back side and an edge side of the mobile device by a user of the mobile device (Fan: fig.14-15; Para.0125-0128; camera 400 with the rotating block 500 for front or back or edge position which is in the Y direction).  

Regarding Claim 13, Festa in view of Fan teach the apparatus of claim 11, wherein: in operation, the imaging unit is operable to be rotated to the front side of the mobile device and used as a front facing camera of the mobile device (Fan: fig.14-15; Para.0124-0125; camera 400 with the rotating block 500 for front or back).  

Regarding Claim 14, Festa in view of Fan teach the apparatus of claim 11, wherein:38Attorney Docket No 99005-8012 US01 Edge-Facing Camera Enabled Systems Methods and Apparatuses in operation (fig.14; rotating block 500 with camera 400), the imaging unit is operable to be rotated to the back side of the mobile device and used as a back facing camera of the mobile device (Fan: fig.14-15; Para.0124-0125; camera 400 with the rotating block 500 for front or back).  

Regarding Claim 15, Festa in view of Fan teach the apparatus of claim 11, wherein: in operation, the imaging unit is operable to be rotated to the edge side of the mobile device and used as an edge facing camera of the mobile device (Fan: fig.15; Para.0125-0128; camera 400 with the rotating block 500 is in the edge facing position which is in the Y direction).  

Regarding Claim 16, Festa in view of Fan teach the apparatus of claim 9, wherein: the imaging unit includes at least two camera bays, wherein, one of the at least two camera bays is operable to image an edge side of the mobile device (Fan: fig.14-15; Para.0125-0128; camera 400 with the rotating block 500 for front or back or edge position which is in the Y direction); wherein, the edge side of the mobile device is disposed between a front side of the mobile device and a backside of the mobile device (Fan: fig.15; Para.0125-0128; camera 400 with the rotating block 500 is in the edge position which is in the Y direction).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698
/JAMES M HANNETT/Primary Examiner, Art Unit 2698